
	
		I
		112th CONGRESS
		1st Session
		H. R. 1715
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Ms. Foxx (for
			 herself, Mr. McClintock,
			 Mr. Akin, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 31, United States Code, to end speculation
		  on the current cost of multilingual services provided by the Federal
		  Government, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Multilingual Services Accounting
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to create a new
			 appendix within each agency’s annual performance and accountability report
			 detailing any cost associated with providing multilingual services, such as
			 verbal, written, or other services in languages other than English;
			(2)to end speculation
			 on the current cost of providing multilingual services;
			(3)to provide for
			 more transparency in the Federal Government’s accounting practices, and to
			 determine the effectiveness of agency programs, policies, and procedures;
			 and
			(4)to provide for
			 more accountability with the use of taxpayer money.
			3.Multilingual
			 Services Accounting Information Requirement
			(a)Multilingual
			 services accounting informationChapter 9 of title 31, United States Code,
			 is amended—
				(1)in section
			 902(a)(6)—
					(A)by striking and at the end
			 of subparagraph (D);
					(B)by redesignating
			 subparagraph (E) as subparagraph (F); and
					(C)by inserting after
			 subparagraph (D) the following:
						
							(E)effective for each of the fiscal years
				beginning on or after October 1, 2011, the multilingual services accounting
				information of the agency for such fiscal year in accordance with the guidance
				issued under section 3517 of this title and the procedures of OMB Circular No.
				A–11, part 6 (as in effect on the date of the enactment of this subparagraph)
				and OMB Circular No. A–136 (as in effect on the date of the enactment of this
				subparagraph); and
							;
				and
					(2)by adding at the
			 end the following:
					
						904.Definitions.In this chapter—
							(1)the term
				multilingual services includes—
								(A)the services
				provided by interpreters hired by an agency;
								(B)the services
				provided by an agency associated with assisting agency employees or contractors
				learn a language other than English that result in additional expenses, wages,
				or salaries, or changes to expenses, wages, or salaries, for the agency or
				agency employees or contractors;
								(C)agency preparation, translation, printing,
				or recordation of documents, records, Web sites, brochures, pamphlets, flyers,
				or other materials in a language other than English;
								(D)the services
				provided or performed for the Federal Government by agency employees or
				contractors that require speaking a language other than English that result in
				wage differentials or benefits provided by the agency; and
								(E)any other services
				provided or performed by an agency which utilize languages other than English
				and that incur additional costs to the agency; and
								(2)the term
				multilingual services accounting information means any accounting
				information related to multilingual
				services.
							.
				(b)Conforming
			 amendmentThe table of sections at the beginning of chapter 9 of
			 title 31, United States Code, is amended by adding after the item relating to
			 section 903 the following:
				
					
						904.
				Definitions.
					
					.
			4.Multilingual
			 Services Expenses Report
			(a)Multilingual
			 Services Expenses ReportSubchapter II of chapter 35 of title 31,
			 United States Code is amended—
				(1)in section
			 3512(a)(2)—
					(A)by striking and at the end
			 of subparagraph (E);
					(B)by redesignating subparagraph (F) as
			 subparagraph (G); and
					(C)by adding after
			 subparagraph (E) the following:
						
							(F)effective for the first full calendar year
				beginning after December 31, 2011, and for each calendar year thereafter, a
				Multilingual Services Expenses Report, which shall include—
								(i)a summary and analysis of the multilingual
				services accounting information (as defined in section 904 of this title)
				prepared by each agency Chief Financial Officer under section 902(a)(6)(E) of
				this title;
								(ii)a description of any changes to the
				existing financial management structure of the Federal Government needed to
				establish an integrated individual agency accounting of all multilingual
				services (as defined in section 904 of this title) conducted by each agency;
				and
								(iii)any other
				information the Director considers appropriate to fully inform the Congress and
				the agency Chief Financial Officers regarding the accounting of all
				multilingual services provided by the Federal Government;
				and
								;
				and
					(2)by adding at the
			 end the following:
					
						3517.Multilingual
				Services Accounting Guidelines.Not later than 180 days after the date of
				the enactment of this section, the Director of the Office of Management and
				Budget shall issue guidance that each agency Chief Financial Officer shall
				follow in compiling the multilingual services accounting information required
				under section 902(a)(6)(E) of this
				title.
						.
				(b)Conforming
			 amendmentThe table of
			 sections at the beginning of chapter 35 of title 31, United States Code, is
			 amended by adding after the item relating to section 3516 the following:
				
					
						3517. Multilingual Services Accounting
				Guidelines.
					
					.
			
